Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 11/26/2019 which is a national stage application of PCT/CN2018/077443 filed 2/27/2018, which claims foreign priority to CN201710108328.9 filed 2/27/2017.

As filed, claims 1-10 are pending.

Election/Restrictions
Applicant’s election of Group I – Claims 1-9 in the reply filed on 12/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2019 has been considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings of Figs. 1, 2-1, 2-2, and 3-7 are objected to because the numbering and texts are blurry and too small to be legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claim 1, the claim recites the following limitations for instant variable R1:
 

    PNG
    media_image1.png
    232
    542
    media_image1.png
    Greyscale

	The word, “substituted”, is explicitly recited in one of the definitions of R1, which is “substituted or unsubstituted phenyl”, and it is unclear to the Examiner whether “the group” in the abovementioned wherein clause applies to the phenyl in “substituted or unsubstituted phenyl” or “the group” recites in the phrase, “R1 is selected from the group consisting of”.  Accordingly, the metes and bounds of this claim are unclear, which rendered the claim indefinite.



c)	Regarding claim 6, the claim is dependent of claim 1, and it recites the phrase, “the ethyl acetate” wherein the word, “the”, requires antecedent basis, and it is unclear where applicant has defined “an” ethyl acetate in claim 1 or 6.  Without antecedent basis, the claim is rendered indefinite.

d)	Regarding claim 6, the claim is dependent of claim 1, and it recites the phrase, “mass ratio of the base catalyst to the ANH2 added in the first step is” and it is unclear to the Examiner whether “the base catalyst” is drawn to organic base recited in step (1) of claim 1.  If not, “the base catalyst” lacks antecedent basis because it is unclear where the Applicant has defined “a” base catalyst in step (1) in claim 1.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

e)	Regarding claim 7, the claim is dependent of claim 1, and it recites the phrase, “the post-treatment purification method”, and it is unclear to the Examiner whether “the post-treatment purification method” is drawn to “post-processing” in step (3) of claim 1.  If not, “the post-treatment purification method” lacks antecedent basis because it is unclear where the Applicant has defined “a” post-treatment purification method” in claim 1.  Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.


g)	Regarding claim 8, the claim is dependent of claim 7, and it recites the phrase, “the post-processing purification”, and it is unclear to the Examiner whether “the post-processing purification” is drawn to “the post-treatment purification” in claim 7.  If not, “the post-processing purification” lacks antecedent basis because it is unclear where the Applicant has defined “a” post-processing purification in claim 7. Accordingly, the metes and bounds of this claim is unclear, which rendered the claim indefinite.

h)	Regarding claim 8, the claim is dependent of claim 7, and claim 7 is dependent of claim 1.  Claim 8 recites the phrase, “the rectifying column” or “the rectified packing material”, wherein the word, “the”, requires antecedent basis, and it is unclear where the Applicant has defined “a” rectifying column or “a” rectifying packing material in claim 1 or 7.  Without antecedent basis, the claim is rendered indefinite.

i)	Regarding claim 9, the claim is dependent of claim 7, and the claim recites the phrase, “the reduced pressure rectification process”, and it is unclear to the Examiner whether “the reduced pressure rectification process” is drawn to “the reduced pressure distillation” in claim 7.  If not, “the reduced pressure rectification process” lacks antecedent basis because it is unclear where the Applicant has defined “a” reduced pressure 

j)	Regarding claim 9, the claim is dependent of claim 7, and claim 7 is dependent of claim 1.  The claim recites the phrase, “the reflux ratio of the front fraction”, “the reflux ratio of the middle fraction” or “the reflux ratio of the post-fraction”, wherein the word, “the”, requires antecedent basis, and it is unclear where the Applicant has defined “a” reflux ratio of “a” front fraction, “a” reflux ratio of “a” middle fraction, or “a” reflux ratio of “a” post-fraction in claim 1 or 7.  Without antecedent basis, the claim is rendered indefinite.

k)	Regarding claim 9, the claim recites the following phrases in parenthesis (shown in boxes below): 

    PNG
    media_image2.png
    152
    549
    media_image2.png
    Greyscale

It is unclear to the Examiner whether the limitation(s) within the parenthesis are part of the claimed invention.  Accordingly, the claim is rendered indefinite.

l)	Regarding claims 2-9, these claims are directly or indirectly dependent of claim 1, and they failed to correct the indefiniteness issue in claim 1, which rendered these claims indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foreign Patent Application Publication No. CN1880302 (see IDS filed 8/7/2019) and its machined-generated English translation, hereinafter Hangzhou.

Regarding claim 1-5, Hangzhou, for instance, teaches a one-step synthesis of 2-methyl-substituted phenylethyl isothiocyanate, which added 1 mol of 2-methyl-substituted phenethylamine (i.e. instant A-NH2) and 1.1 mol of triethylamine (i.e. instant organic base) in 450 mL of dichloromethane (i.e. instant organic solvent).  A solution of carbon disulfide in 100 mL of dichloromethane is slowly added dropwise to the abovementioned reaction mixture.  After stirring for 2 hours, a solution of dimethyldichlorosilane (i.e. instant desulfurizing agent/instant chlorosilane) in dichloromethane was slowly added dropwise.  After workup, a crude product is obtained, which is purified via distillation to give a compound of 2-methyl, phenyl-ethyl isothiocyanate having a purity of 99.1%.  The 2-methyl, phenyl-ethyl isothiocyanate corresponds to the isothiocyanate compound of instant formula (I), wherein instant variable A is -XR1 and instant variable X is ethylene and instant variable R1 is phenyl substituted by methyl.  All of which meets the limitations of these claims.

    PNG
    media_image3.png
    433
    702
    media_image3.png
    Greyscale

(paragraphs 0051-0052 of the machined-generated English translation)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claim 6 is rejected under 35 U.S.C. 103(a) as being obvious over Hangzhou.

Regarding claim 6:
Determining the scope and contents of the prior art:   
	Hangzhou, for instance, teaches the abovementioned process.

Ascertaining of the difference between the prior art and the claim at issue:   
	In the abovementioned process, Hangzhou, for instance, did not explicitly teach the ratio of 2-methyl-substituted phenethylamine to carbon disulfide is 1: 1.05-2; the mass volume ratio of 2-methyl-substituted phenethylamine to dichloromethane is 10-25%; and the ratio of  2-methyl-substituted phenethylamine to dimethyldichlorosilane is 1:0.95-1.5.

Finding of prima facie obviousness --- rationale and motivation:   
	According to the guidance in MPEP 2144.05(I) and 214405(II)(A), there are preferred embodiment of blazemark, as taught by Hangzhou, which are shown below, that would motivate a person of ordinary skill in the art to modify the abovementioned process of Hangzhou in order to arrive at the abovementioned ratios.  
	In addition, the Examiner does not find the abovementioned ratios or any other ratios depicted in claim 6 to be critical or as result-effective variables because the Applicant fails to demonstrate the abovementioned ratios to impart any unexpected or novel aspect of the instant process (i.e. no comparative example). “[W]here the general 


    PNG
    media_image4.png
    278
    713
    media_image4.png
    Greyscale

(paragraphs 0014-0015 of the machine-generated English translation) 

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the phrase, “wherein the process comprises the following steps:”.
	Such expression can be clarified by reciting -- wherein the process comprises  of: --.

b)	Regarding claim 1, the claim recites the following reaction scheme:

    PNG
    media_image5.png
    29
    474
    media_image5.png
    Greyscale
, which is redundant and thus, can be removed.

c)	Regarding claims 1 and 6, the claim recites the phrase, “ANH2”, in step (1).  For consistency, such expression can be clarified by reciting -- A-NH2 --.

d)	Regarding claim 1, the claim recites the phrase, “to obtain a second reaction mixture containing isothiocyanate compound” in step (2).
	Such expression can be clarified by reciting -- to obtain a second reaction mixture containing the isothiocyanate compound of formula (I) --.

e)	Regard claim 1, the claim recites the phrase, “to obtain the isothiocyanate as shown in formula (I) --.
	Such expression can be clarified by reciting -- to obtain the isothiocyanate compound of 

f)	Regarding claims 2-5 and 8, the claims recite the phrase, “the combinations thereof”.
	Such expression can be clarified by reciting -- 

g)	Regarding claim 6, the claim recites the phrase, “the ratio of the ANH2”.  Such expression can be clarified by reciting -- -NH2 --.

CS2 --.

i)	Regarding claim 6, the claim recites the phrase, “the mass volume ratio of the ANH2 --.
	Such expression can be clarified by reciting -- -NH2 --.

j)	Regarding claim 6, the claim recites the phrase, “ANH2 added in the first step”. 
	For consistency, such expression can be clarified by reciting -- A-NH2 added in the  (1) --.

k)	Regarding claim 6, the claim recites the phrase, “the mass ratio of the base catalyst”.
	Such expression can be clarified by reciting -- 

l)	Regarding claim 7, the claim recites the phrase, “comprises the steps of”.  Such expression can be clarified by reciting -- comprises 

m)	Regarding claim 7, the claim recites the phrase, “a distilled crude product containing isothiocyanate”.
the isothiocyanate compound of formula (I) --.

n)	Regarding claim 7, the claim recites the phrase, “to obtain a pure isothiocyanate product”.
	Such expression can be clarified by reciting -- to obtain a pure isothiocyanate  compound of formula (I) --.

o)	Regarding claim 7, the claim recites the phrase, “the molar ratio of the acid in the acid solution”.
	Such expression can be clarified by reciting --  --.
Appropriate correction is required.

Conclusion
Claims 1-9 are rejected.
Claims 1-8 are objected.
Claim 10 is withdrawn.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626